 In the Matter Of ONEITA KNITTING MILLSandTEXTILEWORKERS'-ORGANIZING COMMITTEE LOCAL #84Case No. C-976.-Decided December 13,1938Textile Industry-Settlement:stipulation providing for cessation of unfairlabor practices,withdrawal of recognition from labor organization,no furtherenforcement of agreement with said organization,reinstatement of one employeewith backpay-Order:entered on stipulation.Mr. Edward D. Flaherty,for the Board.Messrs.Kernan d Kernan,byMr.Warnick J. KernanandMr.Willis D. Morgan,of Utica, N. Y., for the respondent.Mr. Alfred Udoff,of New York City, for the T. W. O. C.Mr. Bernard W. Freund,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASECharges and amended charges having been duly filed by TextileWorkers Organizing Committee, Local #84, herein called theT.W. O. C., the National Labor Relations Board, herein called theBoard, by the Regional Director for the Third Region (Buffalo, NowYork)issued its complaint dated September 26, 1938,against OneitaKnitting Mills, Utica, New York, herein called the respondent, al-leging that the respondent had engaged in and was engaging inunfair labor practices affecting commerce within the meaning of Sec-tion 8 (1), (2), and(3) and Section 2 (6) and(7) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.Copiesof the complaint, accompanied by notice of hearing, were duly servedupon the respondent and the T. W. O. C. The respondent filed ananswer to the complaint, denying that it had engaged in the allegedunfair labor practices.With respect to the unfair labor practices,the complaint alleged insubstance:(1) that the respondent dominated and interfered withthe formation and administration of Federated Industrial Union,Local#209, a labor organization, and contributed financial and othersupport to it;(2), that the respondent discharged and thereafter re-fused to reinstate Genevieve O'Lite, an employee,because of her mem-10 N. L.ft.B.,No. 43.587 588NATIONAL LABOR RELATIONS BOARDbership in the T. W. O. C.; (3) that the respondent discouraged mem-bership in the T. W. O. C. by threatening and reprimanding its em-ployees who talked about the affairs of the T. W. O. C., by discharg-ing George Yuskiewicz on one day and reinstating him on the nextday without compensation for the time lost thereby,because of hismembership in the T. W. O. C., and by other acts and conduct; and(4) that, by the above acts, the respondent interfered with, re-strained,and coerced its employees at its Utica,New York, plant,in the exercise of their rights to self-organization, to form, join,and assist labor organizations, to bargain collectively through repre-sentatives of their own choosing,and to engagein concerted activitiesfor the purposes of collective bargaining and other mutual aid andprotection.Pursuant to notice,a hearing was held at Utica, New York, onOctober 10, 11, 12, 13, 14, 17, and 19, 1938, before Joseph L. Maguire,the Trial Examiner duly designated by the Board. The Board, therespondent,and the T. W. O. C.were represented by counsel andparticipated in the hearing.On the last day of the hearing, therespondent,the Tq W. O. C., and counsel for the Board entered intothe following stipulation :IT IS HEREBY STIPULATED, by and between Oneita KnittingMills, the Respondent herein, Textile Workers Organizing Com-mittee, Local 84, and the National Labor Relations Board that :I.The Respondent is and has been since the 15th day ofApril, 1893 a corporation duly organized and existing under andby virtue of the laws of the State of New York, having itsprincipal office and place of business in the City of Utica, NewYork.IT.The Respondent is engaged at its plant in the City ofUtica, New York in the manufacture,sale and distribution ofknit wear and knit outerwear.III.The raw materials used in the manufacture of saidproducts consist of raw cotton,raw wool, rayon,trimmings,buttons and cotton yarn.The value of the raw materials usedby the Respondent at its Utica, New York plant, purchased fromSeptember 1st, 1937 to September 1st, 1938, inclusive, was$568,563.45,of which 85%was shipped to the Respondent fromstates other than the State of New York via rail and truck.IV. The approximate value of the finished products shippedby the Respondent during the same period amounted to$2,049,-394.83,65%of which were shipped to points outside the State ofNew York, the finished products being shipped via rail,truck,express and parcel post.V.TheRespondentnormally employsat itsUtica, New York,plant approximately 1200 employees who are engaged in produc- DECISIONS AND ORDERS589tion and maintenance,-of whom 35 or 40 are foremen. In addi-tion thereto the Respondent also employs at its Utica, New York,plant approximately 35 clerical workers and 5 salesmen whosolicit orders from customers located throughout the UnitedStates.VI. The Respondent advertises in "Underwear and HosieryReview", a magazine having a national circulation.VII. The Respondent, Oneita Knitting Mills is engaged inInterstate Commerce within Me meaning of the National LaborRelations Act.VIII. The Textile Workers Organizing Committee, Local 84,affiliated with the CIO, is a labor organization. within the mean-ing of Section 2, Subdivision 5 of the Act.IX. Federated Industrial Union, Local 209, is a labor organ-ization admitting to its membership employees of the Respondent.X. This stipulation may be filed with the Trial Examiner ofthe National Labor Relations Board at Utica, New York, andwhen so filed shall constitute part of the record in this case.XI. Upon this stipulation, if approved by the National LaborRelations Board, an order may forthwith be entered by suchBoard providing as follows :(1)The Respondent, its officers, agents, successors and as-signs will forthwith cease and desist from such unfair labor-practices as have occurred in the past.(2) In addition thereto the Respondent, its officers, agents,successors and assigns will from and after the date hereofcease and desist from :a.In any manner interfering with, restraining or coercingits employees in the exercise of their right to self-organiza-tion, to form, join or assist labor organizations, to bargaincollectively through representatives of their own choosing,and to engage in concerted activities for the purpose of col-lective bargaining or other mutual aid and protection as guar-anteed in Section 7 of the National Labor Relations Act.b.Discouraging membership in the TextileWorkers Or-ganizing Committee, Local 84, or any other' labor organizationof its employees by discriminating in regard to hire or tenureof employment or any term or condition of employment.c.In any manner dominating or interfering with the admin-istration of the Federated Industrial Union, Local 209, or anyother organization of its employees or contributing aid.or sup-port to said organization or any labor organization of its em-ployees; from recognizing or dealing with Federated In-dustrial Union, Local 209, as a labor organization or any per- 590NATIONAL LABOR RELATIONS BOARDson or group of persons purporting to represent said organ-ization.d.Giving effect to or in any manner enforcing or recog-nizing the certain agreement, dated June 10, 1938, made andentered into by and between Respondent and Federated In-dustrial Union, Local 209.(3)The Respondent, its officers, agents, successors and as-signs will forthwith take the following affirmative action toeffectuate the policies of the Act :a.Withdraw all' recognition from Federated IndustrialUnion, Local 209, as the representative *of the Respondent'semployees,-or any of them, as a labor organization, and notifysaid organization to that effect.b.Cease to give effect to or in any manner enforce or recog-nize the certain agreement, dated June 10, 1938, made andentered into by and between Respondent and Federated Indus-trialUnion, Local 209.c.Post immediately notices on all bulletin boards and timeclocks about its plant at Utica, New York, so that the samewill be plainly visible', for a period of not less than 30. con-secutive days, stating :1.That the Re°spondent will cease and desist as aforesaid.2.That the Respondent will cease to give effect to andwill not in any manner enforce or 'recognize the certainagreement, dated June 10, 1938, made and entered into byand between Respondent and Federated Industrial Union,Local 209.3.That recognition has been withdrawn from the Fed-erated Industrial Union, Local 209, as aforesaid.c.Inform the officers and agents, including the Superin-tendent and other supervisory employees, that they shall notin any manner threaten the Respondent's employees because oftheir membership in any labor organization or approach saidemployees and discuss with them the question of their laboraffiliation.d.Offer Genevieve O'Lite immediate and full reinstatementto her former position without prejudice to her seniority andother rights and privileges.e.Make whole Genevieve O'Lite for any loss of earnings shehas suffered by reason of her discharge by payment to her ofa sum of money equal to that which she would normally haveearned from the date of the termination of her employment tothe date of said offer of reinstatement, less any amounts shehas earned during that period. DECISIONS AND ORDERS591XII. It is stipulated and agreed that any Circuit Court ofAppeals of the United States may, upon application by theNational Labor Relations Board, enter its decree enforcing theorder of the Board in substantially the form above set out.The Respondent waives its right to contest the entry ofany such decree and its right to receive notice of the filing of anapplication for the entry of such decree in the form above setforth.On October 21, 1938, the Board issued an order approving thestipulation and making it a part of the record in the case,and furtherordered, in accordance with Article II, Section 37, of National LaborRelations Board Rules and Regulations-Series 1, as amended, thatthe proceeding be transferred to and continued before the Board forthe purpose of entry of a decision and order pursuant to the provi-sions of the stipulation.On the basis of the above stipulation,and upon the entire record inthe case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent,Oneita Knitting Mills, is a New York corporation,with its principal office and plant in Utica, New York.The respond-ent is engaged in the manufacture,sale, and distribution of knit wearand knit outerwear.The respondent normally employs approxi-mately 1,200 production and maintenance employees,35 clericalworkers, and 5 salesmen who solicit orders from customers locatedthroughout the United States.The raw materials used by the respondent in its manufacturingoperations consist of raw cotton,raw wool, rayon, trimmings, but-tons, and cotton yarn.The value of the raw materials used by therespondent at its plant in Utica, New York, purchased from Septem-ber 1,1937, to September 1, 1938, inclusive,was $568,563.45, of which85 per cent represented raw materials shipped to the respondent fromStates other than New York.The approximate value of the finishedproducts shipped by the respondent during the same period amountedto $2,049,394.83, of which 65 per cent represented shipments to pointsoutside New York.The respondent advertises in "Underwear andHosiery Review," a magazine having a national circulation.The respondent admits that it is engaged in interstate commercewithin themeaning ofthe Act.We find that the above-described operations of the respondent.constitute a continuous flow of trade,traffic, and commerce amongthe several States. 592NATIONAL LABOR RELATIONS BOARDORDEROn the basis of the above findings of fact and stipulation, and pur-suant to Section 10 (c) of the National Labor Relations Act, theNational Labor Relations Board hereby orders that the respondent,Oneita Knitting Mills, Utica, New York, and its officers, agents, suc-cessors, and assigns, shall :1.Cease and desist from :(a)Such unfair labor practices as have occurred in the past;(b) In any manner interfering with, restraining, or coercing itsemployees in the exercise of their right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutual aidand protection as guaranteed in Section 7 of the National LaborRelations Act;(c)Discouraging membership in the Textile `Yorkers OrganizingCommittee, Local 84, or any other labor organization of its employees,by discriminating in regard to hire or tenure of employment or anyterm or condition of employment;(d) In any manner dominating or interfering with the adminis-tration of the Federated Industrial Union, Local 209, or any otherorganization of its employees, or contributing aid or support to saidorganization or any labor organization of its employees;(e)Recognizing or dealing with Federated Industrial Union; Local209, as a labor organization, or any person or group of persons pur-porting to represent said organization;(f)Giving effect to or in any manner enforcing or recognizing thecertain agreement, dated June 10, 1938, made and entered into by andbetween the respondent and Federated Industrial Union, Local 209.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Withdraw all recognition from Federated Industrial Union,Local 209, as the representative of the respondent's employees, or anyof them, as a labor organization, and notify said organization to thateffect;(b)Cease to give effect to or in any manner enforce or recognizethe certain agreement, dated June to, 1938, made and entered into byand between the respondent and Federated Industrial Union, Local209;(c) If it has not already done so, post immediately notices on allbulletin boards and time clocks about its plant at Utica, New York,so that the same will be plainly visible, for a period of not less than30 consecutive days, stating: DECISIONS AND ORDERS593(1)That the-respondent will cease and desist as aforesaid;(2)That the respondent.will=cease to, give.effect to and will not inany manner enforce or recognize the certain agreement, dated June10, 1938, made and entered into by and between the respondent andFederated Industrial Union, Local 209;(3)That recognition has been withdrawn from the FederatedIndustrial Union, Local 209, as aforesaid;(d) Inform the officers and agents, including the Superintendentand other supervisory employees, that they shall not in any mannerthreaten the respondent's employees because of their membership inany labor organization or approach said employees and discuss withthem the question of their-labor affiliation;(e)Offer Genevieve O'Lite immediate and full reinstatement to herformer position, without prejudice to her seniority and other rightsand privileges ;(f)Make whole Genevieve O'Lite for any loss of earnings she hassuffered by reason of her discharge by payment to her of a sum ofmoney equal to that which she would normally have earned from thedate of the termination of her employment to the date of said offer ofreinstatement, less any amounts she has earned during that period.